Case 4:19-cv-00493-SDJ-CAN Document 96 Filed 09/24/20 Page 1 of 1 PageID #: 1144




                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  CRAIG CUNNINGHAM,

                PLAINTIFF,
  v.

  THE WILHELM LAW GROUP, LLC, JOHN
                                                   4:19-CV-00493-SDJ-CAN
  J. WILHELM, SECURE ACCOUNT
  SERVICE, LLC, CONSUMER DEFENSE
  GROUP, LLC, UNITED FINANCIAL
  PROTECTION, LLC, JOHN/JANE DOES 1-5,
  THOMAS SIZEMORE, AND LEVON
  SIZEMORE,

                DEFENDANTS.


        ORDER GRANTING JOINT MOTION FOR JUDGMENT OF DISMISSAL

        Based on the Stipulated Motion to Dismiss (the “Motion”), after reviewing pleadings and

 papers on file, being fully advised, and for good cause appearing, the Court hereby GRANTS the

 Motion. This matter, including all claims and counterclaims, asserted by or among Plaintiff

 Craig Cunningham (“Plaintiff”) and Defendants United Financial Protection, LLC, Thomas

 Sizemore, and Levon Sizemore. (“Defendants”), is DISMISSED with prejudice. All costs of

 court incurred to date shall be borne by the party previously incurring the same. All relief not

 expressly granted herein is denied.



 Signed this ____ day of ______________, 2020.


                                       Christine A. Nowak
                                       UNITED STATES MAGISTRATE JUDGE
